Citation Nr: 1241963	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  09-13 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD
	
K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  The Veteran filed a notice of disagreement in October 2007.  A statement of the case was issued in March 2009.  The Veteran perfected his appeal in April 2009.  In March 2012, the Board remanded the matter for further development and adjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A threshold question in this case is whether or not the Veteran suffers from PTSD.  This is clearly a medical question.  As noted in the prior remand, the RO has denied the claim on the basis that recent VA examination in September 2011 was to the effect that the Veteran did not meet the criteria for a diagnosis of PTSD.  However, Dr. JJL, a Licensed Psychologist, has reported treating the Veteran on a number of occasions in the past for PTSD.  The Board remanded the case for the purpose of reconciling the two conflicting medical opinions.  However, the claims file reflects that the Veteran failed to appear for the examination. 

Although VA has a duty to assist the Veteran with his claim, "the duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  Where medical evidence is not adequate, a VA examination will be authorized; those for whom an examination has been scheduled are required to report for the examination.  38 C.F.R. § 3.326(a).  Neither the Veteran nor his representative have offered any reason for the failure to report for the examination. 

The Board is this left with an evidentiary record which still does not include adequate medical evidence to allow for informed appellate review.  Further development is therefore necessary.  In view of the need for such additional development, the Board believes it appropriate to afford the Veteran another opportunity to cooperate with his claim by attending a scheduled examination. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA PTSD examination (by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted) to include (if possible) specialized psychological testing for PTSD as well as clinical examination.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  

After reviewing the claims file, reviewing the results of any psychological testing, and clinically examining the Veteran, the examiner should clearly report whether it is at least as likely as not (a 50% or higher degree of probability) that a diagnosis of PTSD is warranted.  If a diagnosis of PTSD is made, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the PTSD is related to fear of hostile military activity during the Veteran's service.    

In the event the Veteran fails to report for the examination, the claims file should nevertheless be forwarded to a (VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted, for review and a response to the above posed question. 

2.  After completion of the above, the RO should review the expanded record and determine if service connection for PTSD is warranted.  If the benefit remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


